DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-8, 11-13 are presented for examination.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 5 recites “means for flushing the reservoir” is construed to the first ultrasound generator as described in pg.5 L23-28 of the specification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baumann et al. (US 2007/0183584 A1; pub. Aug. 9, 2007).
Regarding claim 5, Baumann et al. disclose: a switchable grating (fig.5) for a differential phase contrast imaging and/ dark-field imaging interferometer for an x-ray imaging device having an x-ray generator arranged to emit a beam having a field-of-view through at least the switchable grating (para. [0095]), the switchable grating comprising: a reservoir (fig.5 item 12) containing a substantially x-ray transparent medium comprising particles that substantially attenuate x-ray radiation (para. [0018]); a first ultrasound generator (fig.5 item 14) arranged along a first side of the reservoir configured to generate a first soundwave; and means (fig.5 item 14) for flushing the reservoir to remove the particles, and optionally the medium, outside the field-of-view of the x-ray beam.
Regarding claim 6, Baumann et al. disclose: the means for flushing the reservoir (fig.5 item 14) is arranged to flush the particles, and optionally the medium, to a side of the reservoir or to a container removed from the reservoir (rejected on the same basis as claim 5).
Regarding claim 7, Baumann et al. disclose: the means for flushing the reservoir is configured to flush the particles, and optionally the medium, by generating a propagating soundwave from the first ultrasound (rejected on the same basis as claim 5).


Allowable Subject Matter
Claims 1-4, 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Baumann et al. disclose: a switchable grating (fig.5) for a differential phase contrast imaging interferometer and/dark-field imaging interferometer (para. [0017]), comprising: a reservoir (fig.5 item 12) containing a substantially x-ray transparent medium (fig.5 item 17) comprising particles that substantially attenuate x-ray radiation; a first ultrasound generator (fig.5 item 14) arranged along a first side of the reservoir configured to generate a first soundwave with a frequency and phase such that a first standing wave (para. [0012]) is formed within the medium causing the x-ray absorbing particles to organize along pressure nodes of the first standing wave. The prior arts fail to teach, disclose, suggest or make obvious: a second ultrasound generator arranged along a second side of the reservoir orthogonal to the first side configured to generate a second soundwave with a frequency and phase such that a second standing wave is formed within the medium causing the x-ray absorbing particles to organize along pressure nodes of the second standing wave, wherein the first ultrasound generator and second ultrasound generator are configured to operate separately, alternatingly and/or simultaneously.
Regarding independent claim 11, the prior arts fail to teach, disclose, suggest or make obvious: generating a second soundwave in a second direction, orthogonal to the first direction, with a frequency and phase such that a second standing wave is formed within the medium causing the particles to organize along pressure nodes of the first standing wave, thereby  forming the analyzer grating.
Claims 2-4, 12-13 are allowed on the same basis as independent claims 1 & 11 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884